Title: Benjamin Franklin and John Adams to the Massachusetts Council, 9 September 1778
From: Franklin, Benjamin,Adams, John
To: Massachusetts Council


     
     Passy, 9 September 1778. RC in Adams’ hand PPAmP. printed (with enclosure): Magazine of American History, 12:462–463 (Nov. 1884). Franklin and Adams sent the Council a letter of 10 Aug. from Thomas Hutchinson to Dr. James Lloyd of Boston, concerning land owned by Hutchinson’s sister, Grizell Sanford, and enclosing his and his sister’s powers of attorney. Franklin and Adams had opened the letter because they believed it unwise to permit any communication from Hutchinson to go to America without examination, but left it up to the Council to decide what to do in the matter. No record of any action by the Council has been found.
    